EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated September 1, 2009, with respect to the consolidated financial statements and financial statement schedule included in the Annual Report of Collectors Universe, Inc. and subsidiaries on Form 10-K for the year ended June 30, 2009.We hereby consent to the incorporation by reference of that report in Registration Statements No.333-34554, No.333-34558, No.333-85962, No.333-121035, No.333-137375 and No.333-139513 of Collectors Universe, Inc. and subsidiaries, each filed with the Securities and Exchange Commission on Form S-8. /s/GRANT THORNTON LLP Irvine, California
